DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 11 of the response, filed 08/02/2021, with respect to the objections to the specification and the claims, have been fully considered and are persuasive.  The informalities have been removed from the specification and the claims; therefore, the objections to the specification and claims have been withdrawn. 
Applicant’s arguments, see Page 11 of the response, filed 10/13, with respect to the interpretation under 35 U.S.C. §112(f) and the rejections under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The limitation of the “retaining assembly” has been modified with sufficient structure in Claims 1 and 12, and the indefiniteness has been removed from Claims 10-16.  Therefore, the interpretation under 35 U.S.C. §112(f) and the rejections under 35 U.S.C. §112(b) have been withdrawn. 
Applicant’s arguments, see Page 12 of the response, filed 10/13/2021, with respect to the rejection(s) of claim(s) 1-3 and 17 under 35 U.S.C. §102(a)(1) and claims 4-16 and 18-20 under 35 U.S.C. §103, have been fully considered and are persuasive.  The previously cited prior art fails to disclose the amendment to Claims 1 and 17 of the inner housing being enclosed axially between the lock ring of the retaining assembly and the base wall and the amendment to Claim 9 of the end fitting of the tube assembly being configured to generate a second seal between an inner diameter wall of the inner housing and an outer diameter wall of the end fitting.  Therefore, 
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  “and” should be inserted on the second-to-last line of Claim 1 after “the inner housing,”; “the retaining assembly configured” in Claim 4, Line 2 should read “the retaining assembly is configured”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French (US Patent No: 6,709,023).
Regarding Claim 1: French discloses a compliant jumper tube fitting assembly (Figure 1, No. 10).  The assembly comprises an outer housing (20) comprising a first annular cylindrical structure including a first opening defined by a base wall (48); an inner housing (60) comprising a second annular cylindrical structure including a second opening defined by an annular wall (60c); and a retaining assembly comprising a lock ring (50), wherein the inner housing is configured to generate a seal (via element 22) between an inner diameter wall of the outer housing and an outer diameter wall of the inner housing in response to inserting the inner housing into a mouth end of the outer housing (Column 6, Lines 23-26), wherein the inner housing is configured to receive an end fitting (32) and generate a seal (via elements 28 & 30) between an inner diameter 
Regarding Claim 17: French discloses an article of manufacture including a compliant jumper tube fitting assembly (Figure 1, No. 10).  The assembly comprises an outer housing (20) comprising a first annular cylindrical structure including a first opening defined by a base wall (48); an inner housing (60) comprising a second annular cylindrical structure including a second opening defined by an annular wall (60c); and a retaining assembly comprising a lock ring (50), wherein the inner housing is configured to generate a seal (via element 22) between an inner diameter wall of the outer housing and an outer diameter wall of the inner housing in response to inserting the inner housing into a mouth end of the outer housing (Column 6, Lines 23-26), wherein the inner housing is configured to receive an end fitting (32) and generate a seal (via elements 28 & 30) between an inner diameter wall of the inner housing in response to inserting the end fitting into the inner housing (Figure 1; Column 4, Lines 1-5 & 13-16), wherein a fluid communication between the first opening, the second opening, and the end fitting is enabled in response to inserting the end fitting into the inner housing (Figure 1), and wherein the inner housing is enclosed axially between the lock ring and the base wall (Figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over French in view of Petit (US Patent No: 9,506,587).
Regarding Claim 2: French discloses the compliant jumper tube fitting assembly of Claim 1, wherein the inner diameter wall of the outer housing defines a first bore diameter extending from the base wall toward the mouth end; however, French fails to disclose the inner diameter wall of the outer housing including a transition portion, 
Petit teaches a tube fitting assembly (Figure 3a, No. 108) comprising an outer (202, 205, 208) and inner (210) housing, wherein an inner diameter wall of the outer housing including a transition portion (206), wherein a first bore diameter increases toward a second bore diameter greater than the first bore diameter along the transition portion (Figure 3a).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the inner diameter wall of the outer housing of French with a transition portion, as taught by Petit, for the purpose of accommodating relative rotation of the end fitting (Column 3, Lines 38-40).  French discloses that the end fitting can have relative rotation and/or misalignment with the outer housing (Column 4, Lines 13-16), and therefore providing the outer housing with a transition portion, as taught by Petit, allows for the accommodation of said relative rotation and/or misalignment.
Regarding Claim 3: French, as modified by Petit, discloses the compliant jumper tube fitting assembly of Claim 2, wherein the transition portion is located proximate the mouth end (Petit: Figure 3a).
Regarding Claim 4: French, as modified by Petit, discloses the compliant jumper tube fitting assembly of Claim 2, wherein the retaining assembly is configured to inhibit the inner housing from translating relatively outward of the mouth end (French: Figure 1; Column 6, Lines 16-20).
Regarding Claim 5: French, as modified by Petit, discloses the compliant jumper tube fitting assembly of Claim 3, wherein the outer diameter wall of the inner housing comprises a first seal channel proximate the annular wall (French: Figure 1, seat in outer diameter of inner housing (60) in which seal 22 sits).
Regarding Claim 18: French discloses the article of manufacture of Claim 17, wherein the outer diameter wall of the inner housing comprises a first seal channel proximate the annular wall (Figure 1, seat in outer diameter of inner housing (60) in which seal 22 sits).  French, however, fails to disclose the inner diameter wall of the outer housing defining a first bore diameter extending from the base wall toward the mouth end and includes a transition portion, wherein the first bore diameter increases toward a second bore diameter greater than the first bore diameter along the transition portion, wherein the transition portion is located proximate the mouth end.
Petit teaches a tube fitting assembly (Figure 3a, No. 108) comprising an outer (202, 205, 208) and inner (210) housing, wherein an inner diameter wall of the outer housing including a transition portion (206), wherein a first bore diameter increases toward a second bore diameter greater than the first bore diameter along the transition portion (Figure 3a).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the inner diameter wall of the outer housing of French with a transition portion, as taught by Petit, for the purpose of accommodating relative rotation of the end fitting (Column 3, Lines 38-40).  French discloses that the end fitting can have relative rotation and/or misalignment with the outer housing (Column 4, Lines 13-16), and therefore providing the outer housing with a .
Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over French and Petit as applied to claims 5 and 18 above, respectively, and further in view of Reynolds Jr. (US Patent No: 4,850,794) (hereinafter referred to as Reynolds).
Regarding Claim 8: French, as modified by Petit, discloses the compliant jumper tube fitting assembly of Claim 5; however, French fails to disclose the outer diameter wall of the inner housing comprising a second seal channel distal of the annular wall, wherein a first seal member is disposed within the first seal channel and a second seal member is disposed within the second seal channel.
Reynolds teaches a compliant jumper tube fitting assembly (Figure 1, No. 100) comprising outer (10) and inner (30) housings, wherein the outer diameter wall of the inner housing comprises first and second seal channels (Figure 1, channels in which seals 20 are located), the second seal channel distal of an annular wall (Figure 1 – channels are axially separated from left wall of inner housing 30), wherein first and second seal members (20) are disposed within the first and second seal channels (Figure 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the compliant jumper tube fitting assembly of French, as modified by Petit, with a second seal channel distal of the annular wall and with first and second seal members disposed within the first and second seal channels, respectively, as taught by Reynolds, for the purpose of further sealing the space between the inner and outer housings (Column 4, Lines 53-55).
Regarding Claim 20: French, as modified by Petit, discloses the article of manufacture of Claim 18; however, French fails to disclose the outer diameter wall of the inner housing comprising a second seal channel distal of the annular wall, wherein a first seal member is disposed within the first seal channel and a second seal member is disposed within the second seal channel.
Reynolds teaches a compliant jumper tube fitting assembly (Figure 1, No. 100) comprising outer (10) and inner (30) housings, wherein the outer diameter wall of the inner housing comprises first and second seal channels (Figure 1, channels in which seals 20 are located), the second seal channel distal of an annular wall (Figure 1 – channels are axially separated from left wall of inner housing 30), wherein first and second seal members (20) are disposed within the first and second seal channels (Figure 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the article of manufacture of French, as modified by Petit, with a second seal channel distal of the annular wall and with first and second seal members disposed within the first and second seal channels, as taught by Reynolds, for the purpose of further sealing the space between the inner and outer housings (Column 4, Lines 53-55).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost (US Publication No: 2009/0079186) in view of French.
Regarding Claim 9: Frost discloses a gas turbine engine (Paragraph [0018], Lines 1-4) comprising a compressor section configured to compress a gas, a combustor section aft of the compressor section and configured to combust the gas, a turbine section aft of the combustor section and configured to extract work from the gas (all inherent 
French teaches a compliant jumper tube assembly (10) comprising an outer housing (20), an inner housing (60), and an end fitting (32) of a tube assembly, wherein the end fitting of the tube assembly is configured to generate a second seal between an 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the second seal formed between the inner diameter wall of the inner housing and an outer diameter wall of the end fitting of French in for the weld of Frost.  Both the weld and the second seal are known elements, Frost discloses that the end fitting and the inner housing can be affixed together by any number of methods (Frost: Paragraph [0024], Lines 1-2), and substituting the second seal in for the weld still results in the end fitting being affixed to the inner housing while also allowing for angular misalignment and axial and rotational movement between the end fitting and the outer housing (French: Column 4, Lines 13-16).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the second seal formed between the inner diameter wall of the inner housing and an outer diameter wall of the end fitting of French in for the weld of Frost.  
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost and French as applied to claim 9 above, and further in view of Petit.
Regarding Claim 10: Frost, as modified by French, discloses the gas turbine engine of Claim 9, wherein the inner diameter wall of the outer housing defines a first bore diameter extending from the base wall toward the mouth end (Frost: Figure 5; French: Figure 1); however, Frost fails to disclose the inner diameter wall including a transition portion, wherein the first bore diameter increases toward a second bore diameter greater than the first bore diameter along the transition portion.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the inner diameter wall of the outer housing of Frost, as modified by French, with a transition portion, as taught by Petit, for the purpose of accommodating relative rotation of the end fitting (Column 3, Lines 38-40).  Frost and French both disclose that the end fitting can have relative rotational, axial, and translational movement and/or misalignment with the outer housing (Frost: Paragraph [0024], Lines 6-9; French: Column 4, Lines 13-16), and therefore providing the outer housing with a transition portion, as taught by Petit, allows for the accommodation of said relative movement and/or misalignment.
Regarding Claim 11: Frost, as modified by French and Petit, discloses the gas turbine engine of Claim 10, wherein the transition portion is located proximate the mouth end (Petit: Figure 3a).
Regarding Claim 12: Frost, as modified by French and Petit, discloses the gas turbine engine of Claim 10, wherein the outer housing includes a retaining assembly (French: Figure 1, No. 50) comprising a lock ring and configured to inhibit the inner housing from translating relatively outward of the mouth end (French: Figure 1, Column 6, Lines 16-20).
Regarding Claim 13: Frost, as modified by French and Petit, discloses the gas turbine engine of Claim 11, wherein the outer diameter wall of the inner housing comprises a first seal channel proximate the annular wall (Frost: Figure 5, No. 136).
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost, French, and Petit as applied to claim 13 above, and further in view of Eilert (US Patent No: 10,001,231).
Regarding Claim 14: Frost, as modified by French and Petit, discloses the gas turbine engine of Claim 13, wherein the outer diameter wall includes a first arcuate transition portion (Figure 5 – arcuate portion to the right of seal channel 136); however, Frost fails to disclose the outer diameter wall including a first arcuate transition portion and a second arcuate transition portion.
Eilert teaches a compliant jumper tube fitting assembly (Figures 3-4) comprising an outer (20) and inner (40) housing, wherein the outer diameter wall of the inner housing includes a first arcuate transition portion and a second arcuate transition portion (Eilert: Figure 3, rounded/arcuate portions on both sides of seal channel 54).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the arcuate transition portions of Eilert in for the transition portions of Frost, as modified by French and Petit.  Both transition portions are known elements, and substituting the arcuate transition portions of Eilert in for the transition portions of Frost still results in sealing being achieved between the outer and inner housings (Column 5, Lines 12-16).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill 
Regarding Claim 15: Frost, as modified by French, Petit, and Eilert, discloses the gas turbine engine of Claim 14, wherein the first seal channel is disposed relatively between the first arcuate transition portion and the second arcuate transition portion (Frost: Figure 5; Eilert: Figure 3), and wherein a first seal member (Frost: 128; Eilert: 56) is disposed within the first seal channel.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost, French, and Petit as applied to claim 13 above, and further in view of Reynolds.
Regarding Claim 16: Frost, as modified by French and Petit, discloses the gas turbine engine of Claim 13; however, Frost fails to disclose the outer diameter wall of the inner housing comprising a second seal channel distal of the annular wall, wherein a first seal member is disposed within the first seal channel and a second seal member is disposed within the second seal channel.
Reynolds teaches a compliant jumper tube fitting assembly (Figure 1, No. 100) comprising outer (10) and inner (30) housings, wherein the outer diameter wall of the inner housing comprises first and second seal channels (Figure 1, channels in which seals 20 are located), the second seal channel distal of an annular wall (Figure 1 — channels are axially separated from left wall of inner housing 30), wherein first and second seal members (20) are disposed within the first and second seal channels (Figure 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the compliant jumper tube fitting assembly of the gas turbine engine of Frost, as modified by French and Petit, with a .
Allowable Subject Matter
Claims 6-7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a compliant jumper tube fitting assembly comprising outer and inner housings as claimed, wherein an outer diameter wall of the inner housing includes first and second arcuate transition portions.  Eilert discloses a compliant jumper tube fitting assembly comprising outer and inner housings, wherein an outer diameter wall of the inner housing includes first and second arcuate transition portions; however, the inner housing is not enclosed axially between a lock ring and a base wall, and Eilert fails to disclose both an end fitting and a motivation for modifying the inner housing to have first and second arcuate transition portions.  The prior art fails to disclose a compliant jumper tube fitting assembly as claimed in Claims 6-7 and 19; therefore, Claims 6-7 and 19 comprise allowable subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745